THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            The State, Petitioner,

            v.

            Kevin Tyrone Bennett, Respondent.

            Appellate Case No. 2014-001544



       ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                      Appeal from Spartanburg County 

             The Honorable John C. Hayes, III, Circuit Court Judge, 



                             Opinion No. 27600 

                 Heard October 7, 2015 – Filed January 6, 2016 



                                     REVERSED


            Attorney General Alan M. Wilson and Assistant Deputy
            Attorney General David A. Spencer, both of Columbia,
            for Petitioner.

            Appellate Defender David Alexander, of Columbia, for
            Respondent.


       JUSTICE HEARN: Kevin Tyrone Bennett was convicted of petit larceny,
malicious injury to property, and second degree burglary. He was sentenced to ten
years' imprisonment for each offense, to be served concurrently. The court of
appeals reversed his convictions, finding the trial court erred in denying Bennett's
motion for directed verdict because the State failed to present substantial
circumstantial evidence of guilt. State v. Bennett, 408 S.C. 302, 758 S.E.2d 743
(Ct. App. 2014). We reverse and take this opportunity to more clearly articulate
the standard governing whether the State has presented sufficient evidence to
overcome a motion for directed verdict.

                 FACTUAL/PROCEDURAL BACKGROUND

       Officers responded to an alarm activated at the C.C. Woodson Community
Center in Spartanburg at 3:30 a.m., and found a window shattered into "thousands
of pieces" with the door next to it ajar. The officers noticed that a mounted
television on the wall in the community room appeared to have been tampered
with, as if someone had been attempting to remove it. A fingerprint was lifted
from the manipulated television that matched Bennett's fingerprints. No other
prints processed from the community room were sufficient for identification.

        Officers also discovered a computer and a television were missing from the
computer room. An initial inspection of the computer room revealed no blood or
fingerprint evidence, but when officers returned later that morning, two drops of
blood were located beneath the stand where the stolen television had been. The
DNA profile from the blood droplets matched that of Bennett, with the likelihood
of an unrelated individual having a matching profile being one in seventeen
trillion.

        Bennett was indicted for petit larceny, second degree burglary, and
malicious injury to property. At trial, the director of the Center, Olivia Sartor,
testified Bennett was a frequent visitor. She stated that whenever Bennett was in
the Center, she would monitor him. Bennett spent most of his time in the computer
room, and did not use the other rooms, such as the community room. Sartor
further testified that the community room was scheduled for group meetings and
generally open for public use; she did not know Bennett to be involved in any of
the groups that met in that room, though she stated she was not there all hours of
the day. Sartor also acknowledged the door to the room was not always locked.

      At the close of the State's case, Bennett moved for a directed verdict,
arguing the only evidence presented was that his fingerprint and his blood were
found in a public building he was known to frequent. The trial court denied the
motion, holding there was substantial circumstantial evidence from which the jury
could infer guilt. Bennett was ultimately convicted on all three counts and
sentenced to ten years' incarceration on each, to run concurrently. Bennett
appealed and the court of appeals reversed, finding the evidence created only a
suspicion of guilt, and therefore, a directed verdict should have been granted in
Bennett's favor. Bennett, 408 S.C. at 307, 758 S.E.2d at 746. The State petitioned
for a writ of certiorari, which this Court granted.

                               ISSUE PRESENTED

     Did the court of appeals err in reversing the trial court's denial of Bennett's
motion for directed verdict?

                                 LAW/ANALYSIS

       The State argues the court of appeals erred in reversing the trial court's
denial of directed verdict by weighing the evidence and considering alternative
hypotheses. We agree the court of appeals applied an incorrect standard in its
analysis and take this opportunity to clarify the framework of a court's inquiry in
determining whether substantial circumstantial evidence exists to require the denial
of a directed verdict.

       "On appeal from the denial of a directed verdict, this Court views the
evidence and all reasonable inferences in the light most favorable to the State."
State v. Butler, 407 S.C. 376, 381, 755 S.E.2d 457, 460 (2014). The Court's review
is limited to considering the existence or nonexistence of evidence, not its weight.
State v. Cherry, 361 S.C. 588, 593, 606 S.E.2d 475, 478–79 (2004). When the
evidence submitted raises a mere suspicion that the accused is guilty, a directed
verdict should be granted because suspicion implies a belief of guilt based on facts
or circumstances which do not amount to proof. State v. Hepburn, 406 S.C. 416,
429, 753 S.E.2d 402, 409 (2013). Nevertheless, a court is not required to find that
the evidence infers guilt to the exclusion of any other reasonable hypothesis. State
v. Ballenger, 322 S.C. 196, 199, 470 S.E.2d 851, 853 (1996).

      In reversing the trial court's denial of directed verdict, the court of appeals
concluded:

      [W]e cannot say it would be unexpected to find Bennett's DNA in the
      computer room and his fingerprint in the community room. Though
      the exact locations of the DNA and fingerprint evidence do raise a
      suspicion of his guilt, the evidence simply does not rise above
      suspicion. The evidence undoubtedly placed Bennett at the location
      where a crime ultimately occurred; however, it is undisputed that
      Bennett was a frequent visitor to the location prior to the crime, and
      we disagree with the State's assertion that the evidence placed Bennett
      at the scene of the crime.

Bennett, 408 S.C. at 307, 758 S.E.2d at 746. In our view, this discussion clearly
indicates the court of appeals weighed the evidence and reversed based on its
conclusion that there was a plausible alternative theory inconsistent with Bennett's
guilt. This is contrary to our jurisprudence and misapprehends the court's role
making this determination. As this Court clarified in State v. Littlejohn, 228 S.C.
324, 89 S.E.2d 924 (1955), the lens through which a court considers circumstantial
evidence when ruling on a directed verdict motion is distinct from the analysis
performed by the jury. Within the jury's inquiry, "it is necessary that every
circumstance relied upon by the state be proven beyond a reasonable doubt; and
that all of the circumstances so proven be consistent with each other and, taken
together, point conclusively to the guilt of the accused to the exclusion of every
other reasonable hypothesis." Id. at 328, 89 S.E.2d at 926. However, when ruling
on a directed verdict motion, the trial court views the evidence in the light most
favorable to the State and must submit the case to the jury if there is "any
substantial evidence which reasonably tends to prove the guilt of the accused, or
from which his guilt may be fairly and logically deduced." Id. at 329, 89 S.E.2d at
926. Therefore, although the jury must consider alternative hypotheses, the court
must concern itself solely with the existence or non-existence of evidence from
which a jury could reasonably infer guilt. This objective test is founded upon
reasonableness. Accordingly, in ruling on a directed verdict motion where the
State relies on circumstantial evidence, the court must determine whether the
evidence presented is sufficient to allow a reasonable juror to find the defendant
guilty beyond a reasonable doubt.

       The evidence introduced by the State in this case was sufficient to withstand
Bennett's motion for directed verdict. Forensic evidence placed Bennett within the
Center and, more specifically, at the two places where the crimes had occurred.
His fingerprint was found on a manipulated television set in the community room
where the window had been broken and his blood was recovered just beneath the
spot the stolen television had been mounted. Testimony suggested Bennett would
have no reason to be in the community room because he was not involved in any of
the groups that met there. Examining this evidence in the light most favorable to
the State, we find the evidence could induce a reasonable juror to find Bennett
guilty.1

                                 CONCLUSION

      Accordingly, we reverse the court of appeals and affirm Bennett's
convictions.

PLEICONES, C.J., BEATTY, KITTREDGE, JJ., and Acting Justice Jean H.
Toal, concur.




1
  Bennett argues the evidence in his case is more tenuous than in State v. Arnold,
361 S.C. 386, 605 S.E.2d 529 (2004), and State v. Bostick, 392 S.C. 134, 708
S.E.2d 774 (2011), where this Court reversed the denials of a directed verdict. We
recognize in this area of ever-evolving jurisprudence our inquiry is necessarily
fact-intensive; therefore, the holdings in those cases are limited to their peculiar
facts.